 
 
I 
108th CONGRESS
2d Session
H. R. 4577 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To allow binding arbitration clauses to be included in all contracts affecting the land within the Gila River Indian Community Reservation. 
 
 
1.Binding arbitration for Gila River Indian Community Reservation contracts 
(a)AmendmentsSubsection (f) of the first section of the Act entitled An Act to authorize the leasing of restricted Indian lands for public, religious, educational, recreational, residential, business, and other purposes requiring the grant of long-term leases, approved August 9, 1955, (69 Stat. 539; 25 U.S.C. 415(f)) is amended— 
(1)in the first sentence— 
(A)by striking Any lease and all that follows through affecting land and inserting Any contract, including a lease, affecting land; and 
(B)by striking such lease or contract and inserting such contract; and 
(2)in the second sentence, by striking Such leases or contracts entered into pursuant to such Acts and inserting Such contracts. 
(b)Effective dateThe amendments made by this section shall take effect as if included in An Act to amend the Act entitled An Act to authorize the leasing of restricted Indian lands for public, religious, educational, recreational, residential, business, and other purposes requiring the grant of long-term leases, approved August 9, 1955, to provide for binding arbitration clauses in leases and contracts related to reservation lands of the Gila River Indian Community, approved January 23, 2002 (Public Law 107–159).  
 
